Citation Nr: 1729592	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for status post-torsion of the right testicle with orchitis and erectile dysfunction.

2.  Entitlement to an initial disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD), claimed as bronchitis.

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis. 

4.  Entitlement to a rating in excess of 10 percent for left knee disability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1985 to February 1996. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned in an October 2016 hearing.  A transcript of that hearing is of record.

The Board notes that during the October 2016 hearing, the Veteran indicated that he was experiencing increasingly limited employability due to his service-connected disabilities.  As the Veteran is challenging the disability ratings assigned for some of these disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issue of entitlement to a rating in excess of 10 percent for left knee disability is also REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 31, 2016 communication, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to a compensable evaluation for status post-torsion of the right testicle with orchitis and erectile dysfunction. 

2.  COPD is manifested by post-bronchodilator Forced Expiratory Volume in 1 second (FEV-1) of no less than 67 percent predicted.

3.  For the entire appeal period, the Veteran's sinusitis is shown to have been manifested by a disability picture that more nearly approximates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to a compensable evaluation for status post-torsion of the right testicle with orchitis and erectile dysfunction have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).

2.  The criteria for an initial disability rating in excess of 30 percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6510-14 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The issue of entitlement to a compensable evaluation for status post-torsion of the right testicle with orchitis and erectile dysfunction was first denied in a January 2011 rating decision.  The Veteran perfected his appeal with regard to the issue in December 2011.  In an August 2016 written communication, however, the Veteran's representative submitted a VA Form 1-646, Statement of Accredited Representative in Appealed Case, stated that the Veteran wished to withdraw the issue on appeal.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2016).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  The Veteran has withdrawn the appeal on the issue of entitlement to a compensable evaluation for status post-torsion of the right testicle with orchitis and erectile dysfunction.  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a compensable evaluation for status post-torsion of the right testicle with orchitis and erectile dysfunction, and it is dismissed.

II. Increased Ratings 

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's electronic claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).




A.  COPD

A January 2011 rating decision granted service connection for the Veteran's COPD at 30 percent disabling, effective April 30, 2010. 

The Veteran's COPD is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2016).

Disabilities under Diagnostic Code 6604 are evaluated under the General Rating Formula for Diseases of the Trachea and Bronchi and require application of the results of a pulmonary function test (PFT).  See 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6604 (2016).  Diseases of the trachea and bronchi are also evaluated on additional criteria as outlined in the regulations.  See 38 C.F.R. § 4.97, Diagnostic Code 6604 (2016).  The rating criteria for Diagnostic Code 6604 are written in the disjunctive, meaning only one condition under the rating criteria must be met to be afforded a specific disability rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (finding use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Veteran's COPD has been rated under 38 C.F.R. Diagnostic Code 6604, which provides a 10 percent evaluation for pulmonary function tests showing FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2016).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4) (2016).  When evaluating based on PFTs, rates are to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5) (2016). 

When there is a disparity between the results of different PFTs FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.         38 C.F.R. § 4.96 (d)(6) (2016).

VA treatment records showed that the Veteran had "mild" COPD, based on PFTs from 2006, which was "more likely due to the exposure to second hand smoke."  See January 2010 VA treatment records, in VBMS. 

The Veteran underwent a general VA examination in August 2010.  The examiner reported a normal examination of the chest and lungs.  Palpation revealed no tenderness, breath sounds were symmetric, and there were no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.   

The Veteran underwent a VA examination in November 2010.  The examiner reported a normal examination of the chest and lungs.  Palpation revealed no tenderness, breath sounds were symmetric, and there were no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.  The examiner related that the May 1995 in-service outpatient examination diagnosed bronchitis, and showed productive cough, rhonchi, and wheezing.  Pulmonary function testing (PFT) showed pulse oximetry of 100, there was a decreased in pulmonary function volume (PFV), and the Veteran was treated with an inhaler, cough suppressants, and an antibiotic.  The examiner noted that the Veteran was diagnosed with COPD in March 2007 at VA, based on PFTs obtained in July 2006.

Pulmonary function testing (PFT) performed was deemed to accurately reflect the Veteran's current pulmonary function.  Pre-bronchodilator, FVC was 78.5 percent predicted, FEV-1 was 59 percent predicted, FEV-1/FVC was not available, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was not performed, as the examiner noted the PFT results were sufficient to evaluate the Veteran's pulmonary status.  Post-bronchodilator, FVC was 91.2 percent predicted, FEV-1 was 69.8 percent predicted, and FEV-1/FVC was not available.  The examiner stated that the FEV-1/FVC percent predicted most accurately reflected the Veteran's level of disability (the Board notes here that while this contradicts the examiner's former statements that FEV-1/FVC was not available, but it not germane to the overall outcome of the case).  The Veteran's chest X-rays were within normal limits.  The examiner opined that the Veteran's diagnosis of bronchitis is changed to COPD.  The examiner stated that the Veteran reported experiencing weight loss, loss of appetite, coughing up blood, shortness of breath at night, asthma attacks, and respiratory infections.  The objective symptoms as noted by the examiner were abnormal PFT results, and treatment with several medications.  The examiner reported that the Veteran did not experience any other complications related to his COPD, and that the COPD impacted the Veteran's usual occupation as it resulted in partial impairment of physical activities.  See November 2010 VA examination, in VBMS.   

In December 2010, the Veteran went to the ER with bronchitis and was discharged with an antibiotic and decongestant prescription.  The Veteran presented to the ER in February 2011 for a COPD flare-up, and was discharged with a new inhaler, a steroid, and a five day course of antibiotics.  See VA treatment records, VBMS.     
The Veteran underwent another VA examination in January 2014.  The examiner stated that the Veteran was diagnosed with asthma (in January 2014), COPD (date of diagnosis unknown), and allergic rhinitis (in January 2014).  The examiner noted that the Veteran experienced coughing, wheezing, and nocturnal dyspnea (shortness of breath while sleeping).  The examiner reported that the Veteran required intermittent courses of corticosteroids, having used one course in the past 12 months.  The examiner noted that the Veteran used inhalational bronchodilator therapy intermittently, inhalational anti-inflammatory medication daily, and another inhaled medication (name of medication is illegible on the examination report).  The examiner related that the Veteran's respiratory condition did not require the use of oral bronchodilators, the use of antibiotics, or outpatient oxygen therapy.  The examiner noted that the Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months, and had intermittent exacerbations of asthma in the past 12 months.  The examiner was not sure of how many times the Veteran visited his physician in the past 12 months. The Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his respiratory conditions.       

Pulmonary function testing (PFT) performed was deemed to accurately reflect the Veteran's current pulmonary function.  Pre-bronchodilator, FVC was 71 percent predicted, FEV-1 was 59 percent predicted, FEV-1/FVC was 66 percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was not performed, as the examiner noted it was not indicated in the Veteran's case.  Post-bronchodilator, FVC was 94 percent predicted, FEV-1 was 74 percent predicted, and FEV-1/FVC was 61 percent predicted.  The examiner stated that the FEV-1 percent predicted most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran's respiratory condition possibly impacted his ability to work, as they were "undertreated conditions as of now."  See January 2014 VA examination, in VBMS.   

In November 2014, the Veteran presented to the ER with acute bronchitis and COPD exacerbation.  He was discharged with a prescription for a steroid and antibiotic, and an inhaler.  See November 2014 VA treatment records, in VBMS.   
     
The Veteran presented to the ER in March 2016 with cough, congestion, and chest tightness.  X-rays were clear, there were no acute cardiopulmonary findings, and the Veteran was discharged with a prescription for a steroid and antibiotic, and cough syrup.  See March 2016 VA treatment records, in VBMS.   
 
Pulmonary function was tested at the VA Medical Center (VAMC) in April 2016.  The test results showed FEV-1 of 67 percent post-bronchodilator.

The Veteran underwent a VA examination in May 2016.  The examiner noted that the Veteran's respiratory condition required the intermittent use of systemic steroids, with four or more courses a year, required systemic high dose corticosteroids, and required daily use of systemic corticosteroids.  The examiner also reported that the Veteran's condition required daily bronchodilator therapy, daily inhalational anti-inflammatory medication, and the use of antibiotics.  The Veteran did not require outpatient oxygen therapy.  The examiner opined that the Veteran had asthma, and that he did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  The examiner related that the Veteran went to the ER with bronchitis in April 2016, and saw his physician less frequently than monthly.

The examiner stated that the Veteran experienced moderate obstruction, based on PFT interpretation.  Chest X-rays revealed no significant chest abnormality.  Pulmonary function testing (PFT) performed was deemed to accurately reflect the Veteran's current pulmonary function.  Pre-bronchodilator, FVC was 88 percent predicted, FEV-1 was 60 percent predicted, FEV-1/FVC was 54.3 percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was not performed.  Post-bronchodilator, FVC was 91 percent predicted, FEV-1 was 78 percent predicted, and FEV-1/FVC was 68.3 percent predicted.  The examiner stated that the FEV-1/FVC percent most accurately reflected the Veteran's level of disability.  There were no other tests performed and no other diagnoses or findings.  The examiner opined that the Veteran's respiratory condition affected his ability to work as resulted in partial impairment of physical activities of employment such as running, jumping, climbing, and exercise due to COPD/bronchitis.  The examiner stated that he did not review any of the Veteran's medical treatment records, and that there was no change in the VA-established diagnosis of COPD.  See May 2016 VA examination, in VBMS.   
          
At the time of the October 2016 hearing, the Veteran had an active respiratory infection of two-three weeks' duration and reported that he experienced wheezing, shortness of breath, "constant cough" and yellow mucus, and that he took five different medications for his COPD, including a steroid.  See October 2016 hearing transcript at 3-4, in VBMS.  The Veteran related that he was told by his doctor that he also had asthma now.  Id. at 6.  The Veteran reported that he went to the ER in January or February of 2016 due to his COPD, where he stayed for three to four hours, and was given an antibiotic.  Id. at 14.               

The Veteran underwent a VA examination in February 2017.  The examiner opined that the Veteran did not have a diagnosis of asthma, and that the medical record did not substantiate such a diagnosis.  The examiner confirmed a diagnosis of COPD, and stated that the Veteran underwent intermittent inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication, and other inhaled medication (tiotropium).  The Veteran did not use bronchodilators, antibiotics, or outpatient oxygen therapy.  He had no other findings or complications related to COPD, and no acute cardiopulmonary findings (based on a March 2016 X-ray).  

Pulmonary function testing (PFT) performed was deemed to accurately reflect the Veteran's current pulmonary function.  Pre-bronchodilator, FVC was 60 percent predicted, FEV-1 was 45 percent predicted, FEV-1/FVC was 59 percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was not done by the respiratory lab, as noted by the examiner.  Post-bronchodilator, FVC was 82 percent predicted, FEV-1 was 67 percent predicted, and FEV-1/FVC was 65 percent predicted.  The examiner stated that the FEV-1 percent predicted most accurately reflected the Veteran's level of disability.  There were no other tests performed and no other diagnoses or findings.  The examiner opined that the Veteran's respiratory condition affected his ability to work, as the Veteran could work with restrictions and avoid exacerbating environmental conditions, such as high particulate atmosphere or high fumes.  See February 2017 VA examination, in VBMS.   

In this case, the Board finds that the Veteran's COPD with bronchitis more closely approximates a 30 percent disability rating under Diagnostic Code 6604. Throughout the appeal period, the Veteran had, at worst, post bronchodilator results of FVC of 82 percent predicted, FEV-1 of 67 percent predicted, and FEV-1/FVC of 61 percent predicted.  Post bronchodilator results for DLCO were not indicated.  See 38 C.F.R. § 4.96 (d)(5) (post bronchodilator results are required when PFTs are used for disability evaluation purposes, except when the examiner determines otherwise).  Again, post bronchodilator results of FEV-1 were, no less than, 67 percent predicted throughout the appeal period, which is consistent with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.96 (d)(6) (2016). 

The next higher rating, 60 percent, is not warranted.  Indeed, the requirements for a higher 60 percent rating under this Diagnostic Code require a FEV-1 of 40 to 55 percent predicted.  Consequently, the Veteran's PFT post bronchodilator results have consistently shown FEV-1 of 67 percent predicted or higher.  Furthermore, the Veteran denied any pulmonary conditions such as bronchiectasis and respiratory failure.   

The Board acknowledges that the Veteran appears to have a diagnosis of asthma for treatment purposes in the VA treatment records, and the January 2014 and May 2016 VA examiners noted a diagnosis of asthma.  However, the January 2014 VA examiner noted only that the Veteran was diagnosed with asthma in January 2014, and did not note any attacks, complications, or exacerbations of asthma to be present.  The May 2016 VA examiner reported that he did not review the Veteran's entire medical record.  As such, the Board does not find notations of an asthma diagnosis on the January 2014 and May 2016 examinations persuasive.  The Board finds the opinion of the February 2017 VA examiner much more persuasive, as it is based on the entirety of the Veteran's medical record.  The February 2017 examiner opined that the Veteran did not have a diagnosis of asthma, and that the medical record did not substantiate such a diagnosis.  

In reaching this conclusion, the Board acknowledges the Veteran's contention that his COPD (claimed as bronchitis) symptoms warrant a higher rating.  To this end, the Veteran is competent to report the severity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the VA examiners' opinions regarding the severity of the Veteran's disability (particularly that FEV-1 test result most accurately reflected the Veteran's level of disability) because they are based on a review of the evidence, the examiners' medical expertise, and expert evaluation of the Veteran's lay assertions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for COPD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017)  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of TDIU is remanded below.

B.  Sinusitis

The Veteran seeks an initial increased rating in excess of 10 percent for his sinus disability.

For the purpose of determining compensation, all forms of sinusitis are rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (2016).  According to this ratings table, a non-compensable rating is assigned when sinusitis is detected only by X-ray.  A 10 percent rating is assigned where a Veteran suffers one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned where a Veteran suffers three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran underwent a VA examination in August 2010.  The examiner confirmed a diagnosis of sinusitis, and related that the Veteran was treated for sinusitis and rhinitis with Flonase and Claritin, with good response and no side effects.  The Veteran described his condition as "constant" and stated that he had incapacitating episodes weekly, with each lasting a day.  The Veteran related needing antibiotic treatment lasting four to six weeks, interference with breathing through the nose, purulent nose discharge, hoarseness of his voice, headaches, pain, and crusting.  The examiner did not note if the Veteran had any incapacitating or non-incapacitating episodes within the past 12 months.  Veteran reported that he did not experience any overall functional impairment from the disorder.  Physical examination of the nose showed that sinusitis was present at the maxillary, with tenderness present.  No purulent discharge from the nose was noted.  X-rays were negative.  The examiner noted that VA treatment records from April 2010 showed that the Veteran was seen in the ER for allergic rhinitis with sinus congestion and tearing eyes, and related that he has had sinus congestion for two days, productive clear to yellow cough, watery, red, itching eyes associated with high pollen counts, and was treated with Flonase and Claritin.  See August 2010 VA examination in Virtual VA (VVA).        

The Veteran's VA treatment records showed that he was treated for chronic sinusitis in the right maxillary sinus, and ongoing sinus pain, congestion, and drainage.  See VA treatment records April 2010, January 2011, December 2011, September 2012, March 2013, November 2013, May 2015, September 2015, November 2015, January 2016, and February 2017 in VBMS.  The Veteran reported having acute sinusitis three to four times a year.  See November 2013 VA treatment notes, in VBMS.  The Veteran was scheduled for sinus surgery, but the surgery apparently never happened, as since there is no record of it in his extensive medical records, and the May 2016 VA examiner noted no history of sinus surgery (see September 25, 2015 VA treatment notes, May 2016 VA examination).  

The Veteran underwent another VA examination in May 2016.  The examiner related that the Veteran was diagnosed with both chronic sinusitis and allergic rhinitis in August 1986, and confirmed both diagnoses.  Upon examination, there was tenderness of the affected sinus.  The examiner reported that the Veteran has not had any non-incapacitating episodes of sinusitis (characterized by headaches, pain, and purulent discharge or crusting) and had no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotics treatment in the past 12 months.  The examiner noted that the Veteran did not have any sinus surgery.  

The examiner reported that the Veteran had a greater than 50 percent, but not complete, obstruction of the nasal passages (on both sides) sue to rhinitis.  There was no permanent hypertrophy of the nasal turbines, no nasal polyps, no granulomatous conditions, and no other pertinent findings.  X-rays were negative.  The examiner related that the Veteran's conditions partially impaired his physical and cognitive activities of employment during periods of severe allergic rhinitis and sinusitis.  The examiner also noted that the rhinitis developed as a condition secondary to the Veteran's sinusitis.  (The Veteran was granted service connection for rhinitis in a separate decision, dated June 2016.)  See May 2016 VA examination, VBMS.  

At his October 2016 hearing, the Veteran related that his current job, which consisted of changing air filters, affected his sinuses and had a negative effect on his service-connected sinusitis.  He stated that he had mucus every day and took an allergy pill daily.  He stated that he had to go to work to support his family, but if he did not, he would take one to two weeks off work a month due to sneezing and blowing his nose (which sometimes resulted in "a little blood").  See October 2016 hearing transcript at 7-8, in VBMS.  He also stated that he had sinus-related headaches.  Id. at 9.  The Veteran reported that he used a saline spray for his sinus issues.  Id. at 15.       

Based on the evidence recounted above, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's disability picture most closely resembles a 10 percent rating.  The Veteran's most recent VA examination (May 2016) indicated no non-incapacitating and no incapacitating episodes of sinusitis.  Even taking into consideration that the Veteran reported experiencing three to four non-capacitating episodes per year, based on what he told his VA treating physician in November 2013, the Veteran's disability picture still resembles the 10 percent rating.  Given the marked similarity of the symptoms reported by the Veteran throughout the appeal period, the Board further finds that the Veteran's condition has been consistent throughout the appeal period.  Thus, the Veteran is not entitled to an initial rating higher than 10 percent for his sinus disability.

The Board further finds that the evidence of record does not meet the criteria for a higher initial rating or a higher rating.  A 30 percent rating is only available where a Veteran suffers from three or more incapacitating episodes of sinusitis annually or more than six non-incapacitating episodes annually.  Here, the medical evidence of record contains no indication of incapacitating episodes, and no evidence that the Veteran has ever suffered from more than six non-incapacitating episodes in a single year.  Therefore, a rating in excess of 10 percent is not appropriate at any point during the appeal period.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for sinusitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017)  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
As previously mentioned, the issue of TDIU is remanded below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)



ORDER

The claim for entitlement to TDIU prior to October 30, 2014 is dismissed without prejudice.

Entitlement to an initial disability rating in excess of 30 percent for COPD is denied.

Entitlement to an initial disability rating in excess of 10 percent for sinusitis is denied.


REMAND

At his October 2016 hearing, the Veteran related that his left knee buckled and locked up, which caused him to fall, and that he used a brace daily, and sometimes a cane, at work.  The Veteran testified that he had trouble walking, standing, and sitting, and that his job required walking and walking up and down the stairs, as well as climbing ladders, which caused him a lot of pain.  See October 2016 hearing transcript at 11-12, in VBMS.  He stated that his current job (changing filters) was "last resort" employment, as he was unable to perform other jobs due to his other service-connected disabilities.  Id. at 13.  The Veteran reported that he woke up with pain and stiffness in the left knee every day, and that sometimes the stiffness stayed all day.  The Veteran also related that his knee was sometimes swollen, and that he had to rest it for an hour to two hours after work, sometimes using ice or heat on the knee.  Id. at 16-17.  The Veteran stated that he had knee surgery at some point in the 1970s, and was told by his doctor that he is going to need a knee replacement in the next 10-30 years.  Id. at 18.               

The Veteran's most recent VA examination of his left knee was in May 2016.  With consideration of recent case law, the Board finds that the May 2016 examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The May 2016 VA examination report does not present all of the necessary findings (especially in light of the fact that the report indicates that there was evidence of pain with weight bearing).  Accordingly, remand for a VA examination is necessary.

When a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to total individual unemployability due to service-connected disabilities (TDIU), if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU has been raised by the record in the Veteran's statements, including his October 2016 hearing testimony. The Veteran has reported that he was employed as an air filter technician, and that he was increasingly unable to perform in a job/to secure gainful employment due to the severity of his left knee disability, sinusitis, and other service-connected disabilities.  The RO/AOJ has not considered entitlement to TDIU.  Thus, the claim must be remanded so that the RO can consider whether a TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee disability.  In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups and left knee weakness and giving way), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a) Please conduct left knee range of motion testing, specifically noting the ranges of motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing; including with comparison to the opposite knee. (Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent medically possible / appropriate, joint disability examinations should record the results of range of motion testing accounting for pain on both active and passive motion and in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint (when applicable).  If any indicated testing cannot be completed, please specifically indicate that such testing cannot be done.)

b) In reporting the results of range of motion testing, please identify any objective evidence of pain, and the degree at which pain begins. Any weakened movement, excess fatigability, and incoordination on use should also be described.  Assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  Please specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

c) Please consider the Veteran's reports of any flare-ups of the left knee impairment and describe any related functional loss in terms of additional range of motion loss.  If unable to do so, please indicate why.

d) Please determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.

e) Please describe the nature and severity of all manifestations of the Veteran's left knee disability (to any extent such manifestations are not fully described by the responses to the above).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to assess any occupational limitations resulting from the Veteran's service-connected disabilities, either alone or in concert.  Specifically, the examiner should comment on any functional limitations in an occupational setting resulting from the Veteran's service-connected disabilities.   The claims file should be made available to and reviewed by the examiner, and that review should be noted in the examination report.
 
3. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


